SECOND AMENDMENT TO
CONVERTIBLE DEBENTURE


THIS SECOND AMENDMENT TO CONVERTIBLE DEBENTURE (this “Second Amendment”), dated
as of November 13, 2010, is entered into by and between American Petro-Hunter,
Inc., a Nevada corporation (the “Company”) and Maxum Overseas Fund (the
“Purchaser”).


RECITALS


WHEREAS, the Company and Purchaser entered into that certain Debenture and
Warrant Purchase Agreement, and the related Convertible Debenture (the
“Debenture”), each dated as of May 17, 2010, as amended, pursuant to which the
parties agreed, among other things, for the Purchaser to loan up to $1,500,000
(the “Loan Amount”) to the Company subject to the terms and conditions set forth
in the Debenture.


WHEREAS, the Company and Purchaser now desire to reduce the conversion price of
the Debenture and to otherwise modify the Debenture as provided herein.


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:


AGREEMENT


1.           Reduction in Conversion Price.  Section 3.1 of the Debenture is
hereby amended and restated to read in its entirety as set forth below:


“Conversion at Holder’s Election.  At any time prior to the Repayment Date,
Holder at its option and upon prior written notice to the Company, may convert
in whole or in part the then outstanding Principal and accrued but unpaid
interest thereon (the “Debt”) into shares of common stock of the Company at the
then applicable Conversion Price (as defined below).  The “Conversion Price”
shall initially be $0.25, but shall be subject to adjustment as set forth in
Sections 3.3 and 3.4 below and for any stock dividends, combinations, splits,
recapitalizations and the like after the date hereof.  The form of this
Debenture need not be changed because of any adjustment in the Conversion Price
or in the number of shares of common stock issuable upon its
conversion.  Notwithstanding the foregoing, the number of shares of Company
common stock that may be acquired by the Holder upon any conversion of the Debt
shall be limited to the extent necessary to ensure that, following such
conversion, the total number of shares of Company common stock then beneficially
owned by the Holder and its affiliates and any other persons whose beneficial
ownership of Company common stock would be aggregated with the Holder’s for
purposes of Section 13(d) of the Exchange Act, does not exceed 4.999% of the
total number of issued and outstanding shares of Company common stock (including
for such purpose the shares of Company common stock issuable upon such
conversion).  For such purposes, beneficial ownership shall be determined in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
thereunder.  Notwithstanding the foregoing, the Holder may waive such limitation
on conversion contained in this Section 3.1 or increase or decrease such
limitation percentage to any other percentage as specified in a written notice
to the Company.”
 
 
 

--------------------------------------------------------------------------------

 

2.           Effect on Debenture. Except as specifically amended and modified by
this Second Amendment, all terms, conditions, covenants and agreements set forth
in the Debenture shall remain in full force and effect.


3.           Governing Law.  This Second Amendment shall be governed by the laws
of the State of Nevada applicable to contracts between Nevada residents wholly
performed in Nevada.


4.           Counterparts.   This Second Amendment may be executed in two or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute one agreement.




[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this Second
Amendment as of the date and year first written above.
 
COMPANY:
     
American Petro-Hunter, Inc.
a Nevada corporation
                 
By:
 /s/ Robert McIntosh
 
Robert McIntosh
Chief Executive Officer
           
PURCHASER:
     
Maxum Overseas Fund
     
By:
 /s/ Kenneth Taves
 
Kenneth Taves
Portfolio Manager

 
 
 

--------------------------------------------------------------------------------

 